Title: To James Madison from Robert R. Livingston, 31 December 1801
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 31st. Decr 1801.
I have so lat[e]ly written to you that I have little to add but what is contained in my letters to you & one to the president which he will communicate to you.
I enclose a letter which I send by this conveyance to Mr. King (this going round by England) which I hope you will approve. This business of Luissania is very disagreeable as far as I can learn to Spain, if it should be equaly so to Britain perhaps it may meet with some obstacles tho I find it a very favorite measure here. Marbois told me yesterday that it was considered as important to have an outlet for their turbulent spirits yet would not explicitly acknowledge that the business had been concluded. The Absence of the minister who is gone to Lyons to meet the Cisalpine deputies puts a stop to all public business. As soon as he returns I shall address notes to him relative to the prizes & the debts—on which subject I have had conferences with the Danish & Sweedish Envoys who are in the same predicament with the US. & who speak very dispairingly of their prospects. As to ourselves I must frankly own to you that we by no means stand as [I] would wish with this government. It has nothing that can be called republican in its form & still less in its administration. The royal governments are in high favor and I am satisfied that the change in the politicks of the united States is not what they would have wished. Mr. Jeffersons speach has been severely commented on by the first Consul & it is proper that you should be informed of the following anecdote, but it is also proper that it should be known only to yourself & the president for you will easily see what use may be made of it in the United States. The national institute informed the first consul of their intention to nominate Mr Jefferson & Mr. Sheridan to vacant places in their body. He sent them word that the choice of either would be improper, that they were both Jacobins. And in fact the whole court party voted against him. You may judge from this how little satisfaction I am like to receive from my mission since my character as a republican is so well known. I find that Mr. Murray would have been very agreeable here, & I mention it that you may act as exigencys require without the smallest personal attention to me since I shall feel no reluctance in submitting to any measure that the public interest may demand. I enclose the copy of a note on the subject of the Pegou to which the absence of the minister prevents my having an answer. ⟨There are a number⟩ of small sea ⟨ports that have⟩ no consuls & there are many people ready to accept the places & to give the requisite aid to the seamen that may by storms or accidents be driven into them. The Consul genl. thinks that it wd be proper to invest the ministers with powers to fill them & other accidental vacancys. I have the honor to be with the highest essteem & most respectful attatchmt Dear Sir Your Most Obt hum: Servt
R R L
N B. I beg leave to mention to you Mr. Waldo an american who is now here who wishes & would accept the commercial agency at Marseilles if this government should not agree to the establishment of Mr. Catalan. I never was acquainted with him before I came here but Mr. Skipwith & Mr. Sumter have long known him & speak highly of his integrity and qualifications for such an appointment.
Whatever his political sentiments may be or those of his friends they assure me he has too much honor to accept a place under an administration that he could not serve with pleasure & fidelity and they believe from the correctness of his disposition & deportment the public would be well served as well as individuals by this gentleman. You will be applied in his behalf by Messr. Gerry & Lincoln who are well acquainted with him & his connections.
 

   Draft (NHi: Livingston Papers); first enclosure (DNA: RG 59, DD, France, vol. 8); letterbook copy and copy of second enclosure (NHi: Livingston Papers, vol. 1). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded. Words in angle brackets are obscured by blots in the draft and have been supplied from the letterbook copy. Postscript to draft in the hand of Thomas Sumter, Jr., who docketed the draft, “30. December 1801,” and noted, “Sent by Captn. Crocker by way of London.” Letterbook copy dated 30 Dec. RC not found but acknowledged in JM to Livingston, 16 Mar. 1802 (DNA: RG 59, IM). Minor differences between the draft and the letterbook copy have not been noted. For first enclosure, see n. 2; for second enclosure, see n. 4.


   Livingston to Jefferson, 26 Dec. 1801 (DLC: Jefferson Papers; docketed by Jefferson as received 5 Mar. 1802). A coded postscript states that the twelve thousand French troops sent to Saint-Domingue would be sent on to Louisiana if they met no resistance from Toussaint.


   Livingston enclosed a copy of his 30 Dec. 1801 letter to Rufus King (4 pp.; docketed by Wagner), in which he reported hearing from various sources that the terms of the Louisiana cession had been settled before his arrival. He also repeated his information that part of the Saint-Domingue armament might go on to Louisiana. Livingston inquired about the likely British reactions to such developments, which he predicted would give France “every commercial and political advantage” while leaving Spain “in a perpetual state of pupilage, since she must always tremble for the safety of her colonies.” He also feared that the cession would subject both the western territory of the U.S. and the British possessions in Canada and the West Indies to French political and commercial power. Livingston therefore urged King to encourage the British ministry to obstruct the transfer of Louisiana and to foster mutual jealousy between France and Britain while maintaining an appearance of American indifference (extract printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:512).


   Playwright Richard Brinsley Sheridan was an early friend of the French Revolution.


   Livingston to Talleyrand, 18 Dec. 1801 (2 pp.). The American merchantman Pégou, John Green master, had been seized by two French privateers in December 1798 on the grounds that it was armed and that the ship’s papers were irregular. After trials and appeals before three tribunals, the vessel was returned to the captain by the Council of Prizes on 29 May 1800 (ibid., 2:439; Ulane Bonnel, La France, Les Etats-Unis et la guerre de course, 1797–1815 [Paris, 1961], pp. 75–76, 353).


   Fulwar Skipwith had informed Livingston that the French government did not allow commercial agents to function outside the ports specifically mentioned in their commissions. The result was hardship for those Americans who were driven by bad weather into ports without agents. To alleviate such difficulties Skipwith had suggested that Livingston appoint subagents to those ports on a temporary basis (Skipwith to Livingston, 14 Dec. 1801 [DNA: RG 59, CD, Paris, vol. 1]).


   President John Adams had nominated Massachusetts native John Jones Waldo to be commercial agent at Nantes in February 1801 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:381).


   On the letterbook copy, Thomas Sumter, Jr., added: “Note this postscript in the original is in my writing having been desired by the minister to add it after he had finished his letter.”

